     Case 3:21-cr-00321-CAB Document 27 Filed 05/10/21 PageID.48 Page 1 of 1




 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                      SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,                     Case No.: 21CR0321-CAB
 8
 9                          Plaintiff,
                                                   ORDER AND JUDGMENT TO
10                                                 DISMISS THE INDICTMENT
          v.                                       WITHOUT PREJUDICE
11
     JUANA AGUILA SANTOS,
12
13                          Defendant.
14
15
16       Upon motion of the United States of America and good cause appearing,

17       IT IS HEREBY ORDERED that the INDICTMENT in the above-entitled case be

18 dismissed without prejudice as to Defendant JUANA AGUILA SANTOS.
19       IT IS FURTHER ORDERED the bond as to the defendant is exonerated.

20
21       IT IS SO ORDERED.

22
23       DATED: May 10, 2021.

24
25
                                          Honorable Cathy Ann Bencivengo
26                                        United States District Judge
27
28
